34 So. 3d 195 (2010)
Randy McPHERSON, as personal representative of The Estate of Casey Landes, Appellant,
v.
GROUND ZERO and Paychex Business Solution and AIG Claims Services, Inc., SRS Claims Services, Appellees.
No. 1D09-3438.
District Court of Appeal of Florida, First District.
May 6, 2010.
Katherine Stone Agliano of Barbas, Nunez, Sanders, Butler & Hovsepian, P.A., Tampa, for Appellant.
Douglas A. Peebles of Peebles & Moriarty, P.A., Bradenton, for Appellees.
PER CURIAM.
Upon review of Appellant's response to this court's March 2, 2010, order to show cause, we conclude the order being appealed is a non-appealable, non-final order. See Fla. R.App. P. 9.180(b)(1). Accordingly, the appeal is DISMISSED for lack of jurisdiction.
KAHN, DAVIS, and THOMAS, JJ., concur.